Citation Nr: 1342645	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.  

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran had active service from September 1982 to November 1990, and from April 1991 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO). 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his June 2011 substantive appeal, the Veteran requested to be scheduled for a Travel Board hearing at the RO, in order to present testimony before a Veterans Law Judge.  Thereafter, the Veteran was scheduled for a January 2012 hearing; however, he was unable to attend the hearing due to a conflict with his work schedule.  In a January 2012 statement, the Veteran's representative requested that the hearing be rescheduled for a future date as a result of the aforementioned schedule conflict.  

Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

The RO or the AMC must place the Veteran's name on the docket for a hearing before the Board at the RO according to the initial date of his request for such a hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


